Allowable Subject Matter
1.	This office action is a response to communication submitted on 09/08/2020. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-11 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Miyake et al. (US 10541539 B1), HIRANO et al. (JP 2000325687 A), IMAMURA et al. (CN 1211649 A), KEZOBO (CN 101595633 A) and SAHA et al. (US 20190214933 A1) are the closest prior art disclosed.
However, regarding claims 1 and 11, the prior arts disclosed above do not teach or fairly suggest alone or in combination “the control unit is configured to start the short-circuit braking operation at a predetermined timing, when the short-circuit braking operation is started at the predetermined timing, polarities of induced voltages of the first phase terminal, the second phase terminal, and the third phase terminal are reversed by a time when an electrical angle of the brushless motor increases by 180 degrees from the start of the short-circuit braking operation”.
Regarding claim 7, the prior arts disclosed above do not teach or fairly suggest alone or in combination “before executing the short-circuit braking operation, the control unit is configured to execute a de-energization operation for bringing the first upper switching element, the first lower switching element, the second upper switching element, the second lower switching element, the third upper switching element, and the third lower switching element into the non-conductive state, and the control unit is configured to start the short-circuit braking operation at a timing when induced voltages of two of the first phase terminal, the second phase terminal, and the third phase terminal become substantially equal to each other after the de-energization operation”. 

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846